UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4951


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MAURICE TERRELL GENERAL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:05-cr-00125-D-1)


Submitted:   June 27, 2013                 Decided:   July 16, 2013


Before NIEMEYER, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Devon L. Donahue,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Maurice      Terrell    General           appeals    from    his     60-month

sentence imposed pursuant to the revocation of his supervised

release.      On     appeal,     General         argues    that     his    sentence      was

plainly     unreasonable,       as   the      district      court       failed    to    give

appropriate reasoning for an upward variance from the Guidelines

policy statement range of 30-37 months and improperly relied too

heavily on the seriousness of the revocation violation conduct.

We affirm.

             We will affirm a sentence imposed after revocation of

supervised    release      if   it     is    within       the    prescribed      statutory

range and not plainly unreasonable.                       United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                     In determining whether a

sentence is plainly unreasonable, we first consider whether the

sentence is unreasonable.               Id. at 438.              In this inquiry, we

“take[] a more deferential appellate posture concerning issues

of   fact   and    the    exercise      of       discretion      than     reasonableness

review for guidelines sentences.”                   United States v. Moulden, 478

F.3d   652,    656       (4th   Cir.        2007)      (internal     quotation         marks

omitted).         Only    if    we   find        the     sentence    procedurally        or

substantively       unreasonable        must        we     decide       whether    it     is

“plainly” so.      Id. at 657.

             We “may consider the extent of the deviation [from the

recommended Guidelines range], but must give due deference to

                                             2
the district court’s decision that the [18 U.S.C.] § 3553(a)

[(2006)]      factors,       on   a   whole,        justify      the    extent       of     the

variance.”        Gall v. United States, 552 U.S. 38, 51 (2007).                           “The

sentencing        judge     should     set    forth       enough       to     satisfy       the

appellate court that he has considered the parties’ arguments

and    has    a     reasoned      basis      for     exercising         his    own        legal

decisionmaking authority.”                United States v. Carter, 564 F.3d

325,   328    (4th    Cir.    2009).         The    Carter      rationale      applies       to

revocation hearings; however, “[a] court need not be as detailed

or specific when imposing a revocation sentence as it must be

when imposing a post-conviction sentence.”                             United States v.

Thompson,     595    F.3d    544,     547    (4th    Cir.      2010)    (noting       that    a

district court’s reasoning may be “clear from context” and the

court’s      statements      throughout       the    sentencing         hearing       may    be

considered).

              General      argues     first       that   the    sentence       imposed       is

procedurally unreasonable because the district court failed to

provide sufficient reasoning for its upward variance from the

policy    statement        range.       However,         the    court       clearly       heard

General’s      arguments      for     leniency,      but       found    that    the       other

factors       in     the       case       outweighed           these        circumstances.

Specifically,        the     court     explicitly          relied       upon     General’s

untruthfulness at the hearing, the fact that he committed two

violations, the need to deter General from further egregious

                                              3
criminal       behavior,          and    the    fact     that     society     needed    to     be

protected from General.                  The record reflects that the district

court properly calculated the advisory policy statement range,

considered        the     parties’        arguments        and      the     relevant    policy

statements and statutory factors, and adequately explained the

reasons for the upward variance.                         Accordingly, the sentence is

not procedurally unreasonable.

               Next,         General       argues         that       his     sentence        was

substantively           unreasonable           because    the     court      considered      and

weighed      an    improper         factor       when     determining         his    sentence.

Specifically,           General         avers    that      the      court    relied     almost

exclusively on the seriousness of the criminal conduct forming

the    basis      for   his    supervised         release       violation.          Although    a

district court “ultimately has broad discretion to revoke its

previous sentence and impose a term of imprisonment up to the

statutory maximum,” Crudup, 461 F.3d at 439 (internal quotation

marks omitted), the court must consider the Chapter Seven policy

statements in the federal sentencing guidelines manual, as well

as     the     statutory          requirements          and      factors     applicable        to

revocation sentences under 18 U.S.C. §§ 3553(a), 3583(e) (2006).

Chapter      Seven       provides,         “at        revocation,      the    court     should

sanction primarily the defendant’s breach of trust, while taking

into    account,        to    a    limited       degree,      the    seriousness       of    the

underlying violation and the criminal history of the violator.”

                                                  4
U.S. Sentencing Guidelines Manual ch. 7, pt. A(3)(b) (2011).

Section 3583 approves consideration of a majority of the factors

listed in § 3553(a), omitting only two. 18 U.S.C. § 3583(e).

Among    the     omitted       factors     is     the     need     “to      reflect     the

seriousness of the offense, to promote respect for the law, and

to   provide      just    punishment       for     the    offense.”            18    U.S.C.

§ 3553(a)(2)(A).

            Here, the district court considered General’s breach

of trust and the need to deter him from future criminal conduct,

as well as other appropriate factors.                    While General accurately

states    that     the    court    noted    the     nature       of    his     revocation

offense, the court clearly considered these facts in the context

of   assessing     the    need    to    protect     the    public       from    General's

future     crimes        and     to      deter     future         conduct,          required

considerations       for       revocation        sentences.           See      18     U.S.C.

§ 3553(a)(2)(B),(C).              Moreover,       to      the     extent       the    court

emphasized the seriousness of the revocation conduct, viewed as

a whole, we find that any such consideration was only one of

many factors considered by the court and such consideration did

not render General's sentence unreasonable.                           Furthermore, the

court's comments explicitly stated that it imposed a sentence

above    the     advisory      policy    statement        range    as    a     result    of

General's extraordinarily egregious breach of trust.



                                            5
           Accordingly,     we   affirm   General’s       sentence.       We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      6